       CASE 0:19-cv-01771-DWF-TNL Document 1 Filed 07/03/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Chester C. Graham,                                     Court File No.:________________

               Plaintiff,

 vs.                                                    DEFENDANT MARKETING
                                                             LABS LLC’S
 Marketing Labs, L.L.C.,                                 NOTICE OF REMOVAL
 d/b/a DirectLoanTransfer,
 d/b/a DirectLoanTransferLegit,
 d/b/a SameDayPaydayLoans,
 d/b/a PaydayLoansOnline,
 d/b/a MidweekPay,

               Defendant.


       PLEASE TAKE NOTICE, under Title 28 of the United States Code, Sections 1331,

1441, and 1446, Defendant Marketing Labs LLC improperly identified as Marketing Labs,

L.L.C. (“Defendant”) submits this Notice of Removal of the above-captioned action to the

United States District Court for the District of Minnesota. In support of its Notice of

Removal of the above-captioned action from the District Court for the Third Judicial

District, County of Rice, State of Minnesota, Defendant states as follows:

       1.     Plaintiff commenced this action against Defendant by service of a Summons

and Complaint on the Minnesota Secretary of State on June 4, 2019. A copy of the

Summons and Complaint is attached as Exhibit A.

       2.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331, in that it arises under the laws of the United States. Specifically, in his Complaint,
       CASE 0:19-cv-01771-DWF-TNL Document 1 Filed 07/03/19 Page 2 of 2




Plaintiff alleges violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, and associated regulations promulgated at 47 CFR 64.1200.

       3.    Removal to this Court is proper under the provisions of 28 U.S.C. §§ 1441

and 1446.

       4.    Pursuant to 28 U.S.C. § 1446(b)(3), this notice is timely filed with the court

within 30 days of Defendant’s receipt of the Summons and Complaint.

       5.    Exhibit A – Plaintiff’s Summons and Complaint are the only process,

pleadings, or other orders that have been served upon Defendant.

       6.    Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing of this Notice of

Removal, Defendant is filing a Notice of Filing of Notice of Removal with the District

Court for the Third Judicial District, County of Rice, State of Minnesota and serving this

Notice of Removal and the Notice of Filing Notice or Removal upon Plaintiff. A copy of

the Notice of Filing Notice of Removal is attached as Exhibit B.

       WHEREFORE, Defendant prays that all further proceedings in this civil action be

conducted in the United States District Court for the District of Minnesota as provided by

law.

                                                MEAGHER & GEER, P.L.L.P.

Dated: July 3, 2019                       By: s/Nicholas J. O’Connell
                                              Nicholas J. O’Connell (#340832)
                                              33 South Sixth Street, Suite 4400
                                              Minneapolis, MN 55402
                                              Telephone: (612) 338-0661
                                              Facsimile: (612) 338-8384
                                              noconnell@meagher.com
                                              Attorneys for Defendant Marketing
                                              Labs LLC

                                            2
